Order, Supreme Court, New York County (Edward Lehner, J.), entered April 24, 1998, which, in an action by an attorney against other attorneys to recover fees claimed owing in connection with five lawsuits in which plaintiff acted “of counsel” to defendants, denied defendants’ motion for a protective order and granted plaintiffs cross motion to compel disclosure, unanimously affirmed, without costs.
Since plaintiff contests defendants’ position that, as per their agreement, plaintiff in fact received 50% of the amounts received by defendants from their clients for the five matters in question, the fee arrangements between defendants and these five clients are material and necessary. Attorneys’ fee arrangements and bills are not within the scope of the attorney-client privilege (see, Matter of Priest v Hennessy, 51 NY2d 62; Duttle v Bandler & Kass, 127 FRD 46, 52), and the challenged discovery notice and interrogatories do not otherwise warrant limitation or regulation as burdensome (see, Bassett v Bando Sangsa Co., 94 AD2d 358, 361, appeal dismissed 60 NY2d 962). Concur — Nardelli, J. P., Wallach, Tom and Andrias, JJ.